In consolidated negligence actions to recover damages for personal injuries, etc., defendants Command Trucking Corp. and Archie Fields appeal from an interlocutory judgment of the Supreme Court, Kings County, dated October 28, 1975 and made after a jury trial on the issue of liability only, which, inter alia, (1) was in favor of plaintiffs Schlobohm and Schmukler and against them and (2) dismissed their third-party complaint against the City of New York. Interlocutory judgment affirmed, with one bill of costs jointly to respondents appearing separately and filing separate briefs. Although the trial court could have admitted the police memorandum into evidence upon the issue of the existence of a stop sign, as it was a report made in the regular course of business, appellants did not urge this theory as a ground for its admission (see CPLR 4518, subd [a]). In any event, we are of the opinion that overwhelming evidence was adduced to support the jury’s verdict of negligence on the part of defendant Fields. We are also of the opinion that the dismissal of the third-party complaint against the City of New York was proper. Cohalan, Acting P. J., Margett, Damiani, Rabin and Titone, JJ., concur.